DETAILED ACTION
Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  the claims refer to a single piezoelectric element, but claim 1, from which claims 2, 5 and 6 depend, has only referred to a plurality of piezoelectric elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a single sensor is disposed in a plurality of different flow paths. It is not understood how a single element can be in a plurality of places. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (2016/0257114) in view of Nakajima (9,039,160).

 	Regarding claims 1 and 8, Kojima teaches an inkjet printer and method that ejects an ink to perform printing, comprising: 
an inkjet head (fig. 3, all items) configured to eject the ink; 
a temperature sensor (fig. 3, item SX) configured to detect a temperature of the ink inside the inkjet head ([0046]); and 
a controller (fig. 4, item 102) configured to control the inkjet printer, 
wherein the inkjet head comprises:
a plurality of nozzles that eject the ink (fig. 3, items 30), 
a plurality of piezoelectric elements ([0043]) configured to eject the ink from each of the plurality of nozzles ([0043]), 
an in-head heater (fig. 3, item 19) configured to heat the inkjet head ([0048]),
wherein the temperature sensor and the in-head heater are incorporated in the inkjet head (see fig. 3), and the controller is configured to control the in-head heater on a basis of a detection result of the temperature sensor (see fig. 10), 
wherein the controller is configured to drive the in-head heater when the temperature detected by the temperature sensor is lower than a predetermined target setting temperature, and the in-head heater is stopped when the temperature detected by the temperature sensor becomes equal to or higher than the target setting temperature (see fig. 10),
the controller is configured to perform at least one of: 
constantly monitoring the temperature detected by the temperature sensor, and controlling a drive voltage applied to the piezoelectric elements in real time on a basis of a detection result of the temperature sensor, so that the drive voltage applied to the piezoelectric elements becomes low in response to a temperature rise detected by the temperature sensor (see fig. 7, Note that because heaters are the primary example of ejection energy generating elements, the scheme shown is used, and the drive voltage remains constant while the pulse lengths are varied. However, in the piezoelectric transducer case, the drive voltage is necessarily increased or decreased with a decrease or increase in head temperature, respectively), and 
constantly monitoring the temperature detected by the temperature sensor, and controlling the drive voltage applied to the piezoelectric elements in real time on a basis of the detection result of the temperature sensor, so that the drive voltage applied to the piezoelectric elements becomes high in response to a temperature drop detected by the temperature sensor (see fig. 7, Note that because heaters are the primary example of ejection energy generating elements, the scheme shown is used, and the drive voltage remains constant while the pulse lengths are varied. However, in the piezoelectric transducer case, the drive voltage is necessarily increased or decreased with a decrease or increase in head temperature, respectively).
 	Yokozawa does not teach wherein the ink is a UV ink. Nakajima teaches this (Nakajima, see Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the technique disclosed by Yokozawato the UV ink printhead disclosed by Nakajima because this would amount to applying a known technique to a known device in need of improvement to achieve predictable results. 
 	Regarding claim 2, Yokozawa in view of Nakajima teaches the inkjet printer according to claim 1, wherein the controller is configured to store a table (Yokozawa, fig. 7) having a plurality of temperatures detectable by the temperature sensor and the drive voltage associated in advance with each of the plurality of temperatures detectable by the temperature sensor, and the controller is configured to apply the drive voltage associated with the temperature detected by the temperature sensor to the piezoelectric elements (As noted above, note that in the case of piezoelectric transducers, the table shown in figure 7, which is directed to heaters, would be converted to discrete drive voltages).

	Regarding claim 11, Yokozawa in view of Nakajima teaches the inkjet printer according to claim 1, wherein the inkjet head is formed with a plurality of ink flow paths to which the plurality of nozzles is connected, the temperature sensor is disposed outside of the plurality of flow paths (Yokozawa, see fig. 3).

Claim(s) 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa in view of Nakajima as applied to claims 1 and 2, respectively, and further in view of Sugahara (2006/0023436). 	Regarding claims 5, 6, 9 and 10, Yokozawa in view of Nakajima teaches the inkjet printer according to claims 1-3, respectively, wherein the inkjet head includes a driver IC (Yokozawa, fig. 4, item 111) configured to drive the piezoelectric elements by applying the drive voltage to the piezoelectric elements (Yokozawa, [0054]).
Yokozawa in view of Nakajima does not teach wherein the driver IC is incorporated in the inkjet head, and a heat insulating material is disposed between the driver IC and the in-head heater, and the in-head heater is disposed below the driver IC. Sugahara teaches a driver IC incorporated with a head and an insulator for insulating the IC from the rest of the head (Sugahara, see fig. 17, Note IC 67, insulator 61 and rest of head). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporated a driver IC and an insulator on a printhead, as disclosed by Sugahara, in the device disclosed by Yokozawa in view of Nakajima because doing so would amount to applying a known driver IC mounting technique to a known device to obtain predictable results. Upon combination of Sugahara with Yokozawa in view of Nakajima, the resultant device would have a sub-heater disposed below a driver IC (compare Yokozawa, fig. 3, Sugahara, fig. 11).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa in view of Nakajima as applied to claim 1 above, and further in view of Kashino et al. (6,109,734).
 	Regarding claim 12, Yokozawa in view of Nakajima teaches the inkjet printer according to claim 1, wherein the inkjet head us formed with a plurality of ink flow paths to which the plurality of nozzles is connected (Yokozawa, see fig. 3). Yokozawa in view of Nakajima does not teach wherein the temperature sensor is disposed in the plurality of ink flow paths. Kashino teaches this (Kashino, col. 7, lines 55-67). It would have been obvious to one of ordinary skill in the art at the time of invention to reposition the heaters disclosed by Yokozawa in view of Nakajima from outside of the ink flow paths to inside the ink flow paths, as disclosed by Kashino, because doing so would amount to a simple rearrangement of parts that would not patentably modify the operation of the device. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853